DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protector, wire harness, another electric device of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trotman et al (US 2019/0166706).
Re claim 1, Trotman et al disclose a liquid discharge structure comprising: a plate-shaped bottom wall (102) with a discharge opening for liquid, the liquid being collected inside a casing (105) [0027] which is configured to be installed in a vehicle (function as claimed); a blocking wall (108) outside the bottom wall, wherein the blocking wall is overlapped with the discharge opening (120) in a plan view on the bottom wall and opposed to the bottom wall with a gap between the blocking wall and the bottom wall (Fig 1); and a fixing mechanism (146) which is disposed not to be overlapped with the discharge opening in the plan view, wherein the fixing mechanism is configured to fix the blocking wall relative to the bottom wall in an attachable and detachable manner (Fig 2, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotman et al (US 2019/0166706) in view JP5-78124.
The teaching as discussed above does not disclose a rib wall which is provided on one of an inner surface or an outer surface of the bottom wall so as to surround the discharge opening at least partially (re claim 2), a recess in the rib wall which is configured to allow liquid to pass therethrough, the liquid flowing on a side of the inner surface of the bottom wall towards the discharge opening or exiting the discharge opening on a side of the outer surface of the bottom wall (re claim 3).
JP5-78124 teach the use of a rib wall (14) which is provided on one of an inner surface or an outer surface of the bottom wall so as to surround the discharge opening (12) at least partially (Fig 1), a recess in the rib wall which is configured to allow liquid to pass therethrough, the liquid flowing on a side of the inner surface of the bottom wall towards the discharge opening (12) or exiting the discharge opening on a side of the outer surface of the bottom wall.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the rib wall and the recess with the bottom wall of Trotman et al for guiding the water to the discharge opening.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotman et al (US 2019/0166706) in view of Aburaya et al (US 2010/0230128).
The teaching as discussed above does not disclose wherein the casing is a casing for an electrical junction box or a protector to be installed in the vehicle, wherein the electrical junction box is configured to provide an electrical connection between wire harnesses or between a wire harness and another electric device, wherein the protector is configured to cover and a wire harness.
Aburaya et al teach the use of a casing for an electrical junction box [0003] or a protector (50) to be installed in the vehicle [0003], wherein the electrical junction box is configured to provide an electrical connection between wire harnesses (w) (Fig 1a) or between a wire harness (w) and another electric device (by terminal portion T), wherein the protector is configured to cover and a wire harness (Fig 1a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the casing for the electrical junction box for installing in a vehicle and including the wire harness of with Trotman et al for electrical connection.
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847